



COURT OF APPEAL FOR ONTARIO

CITATION: Eks v. Tadeu, 2020 ONCA 456

DATE: 20200708

DOCKET: C67195

Feldman, Fairburn and Nordheimer JJ.A.

BETWEEN

Susan Elizabeth Eks

Plaintiff/Defendant by Counterclaim

(Respondent)

and

Kerri Lynn Tadeu

Defendant/Plaintiff by Counterclaim

(Appellant)

Christopher Du Vernet and Carlin McGoogan, for the
    appellant

David M. Adams and Matthew E. Taft, for the
    respondent

Heard: in writing

On appeal from the judgment of Justice Graeme Mew of the
    Superior Court of Justice, dated June 17, 2019, with reasons reported at 2019
    ONSC 3745.

COSTS ENDORSEMENT

[1]

On June 30, 2020 we dismissed this appeal. In doing so, we awarded costs
    to the respondent in the amount of $3500.

[2]

Unbeknownst to the panel, prior to the release of our decision, counsel
    had written to the court to advise that the parties had reached an agreement on
    the costs of the appeal. Their agreement was, in part, that if the appeal was
    dismissed the respondent would receive $11,000 for costs, inclusive of
    disbursements and HST.

[3]

In light of the parties agreement, we amend our reasons to provide that
    the appellant will pay to the respondent her costs of the appeal fixed in the
    amount of $11,000, inclusive of disbursements and HST.

K. Feldman J.A.

Fairburn J.A.

I.V.B. Nordheimer
    J.A.


